ROSE, Circuit Judge
(dissenting). I think the opinion of the majority of the court unduly extends the right of immediate action for an anticipatory breach, essential as that right often is. In mercantile contracts of the general nature of that before the 'court in Roehm v. Horst, 178 U. S. 1, 20 Sup. Ct. 780, 44 L. Ed. 953, the reasons for its recognition are of compelling force, as they are when, as in *38Central Trust Co. v. Chicago Auditorium, 240 U. S. 581, 36 Sup. Ct. 412, 60 L. Ed. 811, L. R. A. 1917B, 580, the injured party is not likely ever to get redress, unless he is free to proceed at once. It is even true that the rule now is that such action will lie against one who 'repudiates his obligations under an executory contract. There are exceptions to it, and as in litigations so begun it is usually difficult or impossible to do exact justice, there always will be. The amount of damages resulting from such a breach can seldom be calculated with precision, and even an approximation to it is frequently difficult. One of the well-recognized classes of cases which are excepted from the general rule is when the breach relied on is of an undertaking which 'from a practical standpoint is so far independent of the agreements of the other party that no substantial hardship will be occasioned to the latter if he be precluded from suing until the time for performance by the former has come, for in such cases the right to bring an action immediately upon the breach is not necessary to the reasonable protection of the one who has been wronged.
I cannot recall a well-considered case prior to the instant one, which sanctions its exercise under circumstances which to my mind, at least, have any close analogy to those with which we are now concerned. The insistence of the Tank Car Company that the -Oil Company had forfeited its option was little more than a gesture, so far as any immediate practical effect was concerned. The lease had some years to run. During all that time there was no question that the lessee, if it paid the rent, had the right to the possession of the cars. At the expiration of the term, it could exercise its option by tendering the purchase price and hold on to them. If the option had not been -forfeited, the lessor could have done nothing other than accept the money and thereby surrender' all title to the cars. It is hardly a sufficient answer to say 'that the lessee was not bound to chance the result of litigation. As the parties differed as to their rights under the contract between them, sooner or later the courts had to be called in. The longer the appeal to them could be postponed, the better it would be, provided the delay itself did not work harm.
' The parties, after having some experience with each other, modified their agreement, so as to provide that the option should be forfeited if each installment of rent was not paid when due. The conclusion of the majority makes the exercise of such right both difficult and dangerous. If, - when a forfeiture occurs, the lessor remains silent, the right .to avail of it will be held waived. Moreover, if it does not declare a forfeiture for an early breach, the lessee may argue that the course of dealings between the parties has precluded it from thereafter insisting on promptness, and the majority holds that, if the lessor declares a forfeiture under a mistaken view of the facts, or of its legal rights with reference to them, it breaks the contract and becomes liable to immediate suit therefor.